—Appeal from order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about March 23, 1999, which denied plaintiffs’ motion to reargue defendants’ previously granted motion for summary judgment dismissing the complaint, unanimously dismissed, without costs.
No appeal lies from the denial of reargument. Were we to reach the merits, we would affirm. This action to recover for injuries allegedly sustained by plaintiffs when the vehicle in which they were riding was struck by a vehicle operated by defendant Camacho and leased by defendant Barco Leasing was properly dismissed. Defendant Camacho, a New Jersey resident, was not within the jurisdictional reach of New York’s long-arm statute (CPLR 302), and, given the applicability of New Jersey law to this action, which stems from events which occurred in New Jersey and concerns a vehicle leased, registered and insured in New Jersey (see, Reale v Herco, Inc., 183 AD2d 163), plaintiffs had no cause of action against defendant Barco. Concur — Rosenberger, J. P., Williams, Tom, Rubin and Buckley, JJ.